   Case: 21-2161       Document: 00713874883              Filed: 09/09/2021      Pages: 2




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       August 4, 2021

                                           Before:

                           FRANK H. EASTERBROOK, Circuit Judge
                           MICHAEL S. KANNE, Circuit Judge
                           MICHAEL Y. SCUDDER, Circuit Judge

FRED NANCE, JR.,                             ] Appeal from the United
   Plaintiff-Appellant,                      ] States District Court for
                                             ] the Northern District of
No. 21-2161           v.                     ] Illinois, Eastern Division.
                                             ]
UNITED STATES DEPARTMENT OF                  ] No. 1:20-cv-06316
JUSTICE, et al.,                             ]
    Defendants-Appellees.                    ] Jorge L. Alonso,
                                             ]     Judge.

                                         ORDER

       On consideration of the papers filed in this appeal and review of the short
record,

       IT IS ORDERED that this appeal is DISMISSED for lack of jurisdiction.

       Generally, an appeal may not be taken in a civil case until a final judgment
disposing of all claims against all parties is entered on the district court's civil docket
pursuant to Fed. R. Civ. P. 58. See Alonzi v. Budget Construction Co., 55 F.3d 331, 333 (7th
Cir. 1995); See Cleaver v. Elias, 852 F.2d 266 (7th Cir. 1988).

        The district court has not entered a final judgment under Rule 58 in this case, and
for good reason. Plaintiff-appellant Fred Nance, Jr.’s case is not at an end. Specifically,
in its order of June 8, 2021, the district court granted plaintiff-appellant “leave to file by
July 9, 2021, an amended complaint against defendants Wash, EMAGES, Inc. and
Bradley, should he so choose. Defendants’ deadline to answer or otherwise plead is



                                                                                      -over-
   Case: 21-2161      Document: 00713874883            Filed: 09/09/2021    Pages: 2


No. 21-2161                                                                -Page 2-

August 6, 2021.“ Plaintiff-appellant Nance’s deadline to file an amended complaint was
extended recently, and now is August 30, 2021.

       Further, as the governmental appellees point out, appellant has not requested
entry of a partial judgment under Fed. R. Civ. P. 54(b). Plaintiff-appellant Nance must
wait until the district court’s work is at an end to appeal.
